DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 28 APRIL 2022, Applicant has amended Claim 1, 21 and 30.  Claim 31 has been cancelled.  Claim 32 is new.  Current pending claims are Claims 1-17, 21, 30 and 32 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 28 APRIL 2022, with respect to the objection to the drawings and the 112(b) rejections have been fully considered and are persuasive.  The objection to the drawings and the 112(b) rejections has been withdrawn. 
Response to Arguments
In response to the Applicant's amendments, the grounds of rejection for claims 1-17, 21, 30 and 31 are modified compared to the previous action due to the amendment, however rely on the same prior art.
In response to the Applicant’s assertion that the applied reference to LEE does not teach the feature of droplet formation in the dripping regime at the constricting droplet pinch-off orifice.  The Examiner respectfully disagrees.  Applicant asserts that rather LEE teaches a squeezing regime as evidenced by Figure 11.  Applicant asserts that the LEE reference teaches much larger droplets, but in LEE it teaches the droplets can be adjusted from 30 to 100 m, [0027, 0043].  In the Applicant’s own disclosure, the droplets created are 52 m, [0089]. 
Applicant goes onto explain how in the dripping regime, ‘the continuous phase flows much faster than the aqueous phase, thus exerting a larger shear stress on the droplets that results in the formation of smaller size droplets.’  In LEE, in an exemplary example,  flow of the hydrophobic fluid 38 in the channels 32 and 34 can be at a flow rate of 2.0 ml/minute while the input flow rate for the cells, cationic lipid 22 and nucleic acid 26 in channels 16 and 18 is about 0.67 ml/minute in an exemplary example, [0040, 0041].  The ratio of the flow rate of the continuous phase fluids to the flow rate of the co-flowing aqueous solutions is 2.98.  Also, in the abstract, LEE discloses “shear force from the hydrophobic fluid pinches off droplets”. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) .
LEE also discloses that based on the flow rates of the fluid and droplet size produced from the pinch junction, the transfection of nucleic acid into cells is increased, [0002, 0043-0045].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the droplets" in the newly amended portion.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if in the instance of ‘the droplets (210)’ is the same or different than ‘mono-dispersed microdroplets (210)’ in step g. 

Claim 30 recites the limitation "the constricting droplet pinch-off orifice" in step f.  There is insufficient antecedent basis for this limitation in the claim.  In Claim 30, "the constricting droplet pinch-off orifice" is not yet positively claimed.  
Claim 30 recites the limitation "the co-flowing aqueous solution" in step f.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1. 
Applicant’s invention is drawn towards a device, a microfluidic system. 
Regarding Claim 1, the LEE reference discloses a microfluidic system for cell transfection, said system comprising a microfluidic device, Figure 1, 8 and 10, [0021], device 10, comprising: a. a first aqueous phase channel, Figure 1 and 2, channel 16, [0021],  wherein a first aqueous solution comprising cells and transfection molecules flows through the first aqueous phase channel, [0021, 0022], channel may be coupled receive a cationic lipid, inlet is coupled to a reservoir or chamber; b. a second aqueous phase channel, Figure 1, 8 and 10, [0021], channel 18, wherein a second aqueous solution comprising transfection reagents flows through the second aqueous phase channel, [0022], channel 18 is configured to receive a nucleic acid 26; c. a combining channel , Figure 1, 8 and 10, channel 14, [0021], having an inlet end and a shearing outlet end, Figure 2, zone 30 and junction 40, [0023, 0024], wherein the first aqueous phase channel and the second aqueous phase channel are fluidly connected to the inlet end of the combining channel, Figure 1 and 2, [0021]; d. a continuous phase channel network comprising a first continuous phase channel, Figure 1, channel 32, [0023, 0024], and a second continuous phase channel, Figure 1, channel 34, [0023, 0024], wherein a continuous phase fluid flows through the continuous phase channels, [0023], wherein an outlet end of each continuous phase channel is fluidly connected to the shearing outlet end of the combining channel thus forming a droplet shearing junction having a constricting droplet pinch-off orifice, Figure 1 and 2, pinch junction 40, [0024]; and e. a rendering channel, Figure 1 and 2, [0025], sawtooth-shaped channel, having an inlet end fluidly connected to the droplet shearing junction, Figure 1, junction 30, wherein at least a section of the rendering channel comprises a winding serpentine channel, [0025]; wherein the continuous phase fluid flowing through the continuous phase channels recombines at the droplet shearing junction and subsequently flows into the rendering channel, [0023-0025], wherein the first aqueous solution and second aqueous solution are co-flowing at the shearing outlet end of the combining channel, wherein as the co-flowing aqueous solutions exit the shearing outlet end of the combining channel, the recombination of the continuous phase fluid shears the co-flowing aqueous solutions to form droplets, Figure 2, droplets 100, [0025, 0034], at the constricting droplet pinch-off orifice,  Figure 2, pinch junction 40, [0024], wherein a flow rate of the co-flowing aqueous solutions and a flow rate of the continuous phase fluids are adjusted such that the droplets are formed in a dripping regime, [0040], flow rate in fluid 38 is 2.0l/minute and flow in lipid 22 and nucleic acid 26 is 0.67 l/minute (continuous phase have higher flow rate and droplet formation shear limited), wherein at least one cell, at least one transfection molecule, and at least one transfection reagent are encapsulated in one droplet, [0034, 0035], wherein in the dripping regime, the constricting droplet pinch-off orifice squeezes and exerts shear stress on the at least one cell as it passes through the constricting droplet pinch-off orifice, [0040], flow rate in fluid 38 is 2.0l/minute and flow in lipid 22 and nucleic acid 26 is 0.67 l/minute (continuous phase have higher flow rate and droplet formation shear limited), thereby increasing membrane permeability due to cell deformation, [0002, 0043-0045], transfection rate is increased, wherein as the droplets flow through the winding serpentine channel of the rendering channel, the droplets experience chaotic advection that causes the transfection molecule and transfection reagent to form a lipoplex, [0035], wherein the chaotic advection further causes shear stress to be applied to the cell, which increases membrane permeability, thus allowing the lipoplex to enter the cell, [0043].
Additional Disclosures Included are: Claim 2: wherein the system of claim 1, wherein the shearing outlet end is tapered, [0024], at pinch junction is formed by reducing the cross-sectional area of channel 14.; Claim 3: wherein the system of claim 1, wherein the first continuous phase channel and the second continuous phase channel are disposed on opposite sides of the combining channel, Figure 1, channels 32 and 34 are on opposite sides of channel 14, [0024].; Claim 5: wherein the system of claim 1, wherein the rendering channel is fluidly connected to the outlet ends of the continuous phase channels, Figure 1 and 2, sawtooth shaped channel is fluidically connected to outlets of channels 16 and 18.; Claim 6: wherein the system of claim 1,  wherein the inlet end of the rendering channel has an arrowhead shape such that the inlet end tapers at the droplet shearing junction, gradually widens, and then narrows as it transitions to a straight portion of the rendering channel, Figure 1 and 2, see shape of junctions 30 and 40 is same shape as described in claim language.; Claim 7: wherein the system of claim 1, wherein the continuous phase fluid comprises an oil.  Examiner’s Note: the claim limitation in the instant claim is directed towards fluid which is worked on by the device.  This limitation does not limit the device to it structure or function.  LEE does teach that oil can be used in the device, [0023].; Claim 8: wherein the system of claim 1, wherein the transfection reagents comprise cationic lipids, helper lipids, or a combination thereof, Figure 1 and 2, cationic liquid 22.; and Claim 9: wherein the system of claim 1, wherein the transfection molecules comprise DNA, RNA, protein, a carbohydrate, a small molecule, or a combination thereof, [0022], nucleic acid is DNA but may be other types of nucleic acid such as RN, shRNA and the like.
Applicant’s invention is drawn towards a method.  
Regarding Claim 30, the reference LEE discloses a method of transfecting a cell, said method comprising: a. providing a microfluidic system according to claim 1, see rejection to Claim 1 above; b. introducing the first aqueous solution and the second aqueous solution into their respective aqueous phase channels, [0021, 0022, 0029]; c. combining the first and second aqueous solutions at the combining channel, [0021, 0023, 0024]; d. introducing the continuous phase fluid into the continuous phase channels, Figure 1 and 2, [0022]; e. combining the continuous phase fluids with the combined aqueous solutions at the droplet shearing junction, Figure 1 and 2, [0023, 0025]; f. shearing the combined aqueous solutions to form droplets at the constricting droplet pinch-off orifice, abstract, [0034], wherein at least one cell, [0042, 0043], at least one transfection molecule, and at least one transfection reagent are encapsulated in one droplet, [0022, 0034, 0035]; wherein a flow rate of the co-flowing aqueous solutions and a flow rate of the continuous phase fluids are adjusted such that the droplets are formed in a dripping regime, [0040], flow rate in fluid 38 is 2.0l/minute and flow in lipid 22 and nucleic acid 26 is 0.67 l/minute (continuous phase have higher flow rate and droplet formation shear limited), wherein in the dripping regime, the constricting droplet pinch-off orifice squeezes and exerts shear stress on the at least one cell as it passes through the constricting droplet pinch-off orifice, [0040], flow rate in fluid 38 is 2.0l/minute and flow in lipid 22 and nucleic acid 26 is 0.67 l/minute (continuous phase have higher flow rate and droplet formation shear limited), thereby increasing membrane permeability due to cell deformation, [0002, 0043-0045], transfection rate is increased, and g. flowing the droplets through the rendering channel, [0025], Figure 1, 2, 5, wherein flow of the droplets through the winding serpentine channel induces chaotic advection that causes the transfection molecules and transfection reagents to form lipoplexes, Figure 1 and 2, mixing region 44, [0025, 0027], and applies shear stress to the cells (101), thereby increasing membrane permeability to allow for transport of the lipoplexes through the cell membrane, thus transfecting the cells, [0034].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1.
Regarding Claim 4, the LEE reference discloses the claimed invention, but is silent in regards to wherein a section of the first continuous phase channel connected to the shearing outlet end and a section of the second continuous phase channel connected to the shearing outlet end are orthogonal to the combining channel. 
As seen in LEE, first continuous phase channel connected to the shearing outlet end and a section of the second continuous phase channel connected to the shearing outlet at an angle to the combining channel, Figure 1 and 2. 
However, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the angle of both the first continuous phase channel and the second continuous phase channel to be orthogonal to the combining channel as a matter of design choice since the angle or arraignment of the first and second orthogonal to the combining channel is of no mechanical function and the orthogonal orientation cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
Regarding Claim 32, the LEE reference discloses the claimed invention but is silent in regards to wherein the wherein a ratio of the flow rate of the continuous phase fluids to the flow rate of the co-flowing aqueous solutions is at least 5.
However, the LEE teaches that the flow of the hydrophobic fluid 38 in the channels 32 and 34 can be at a flow rate of 2.0 l/minute while the input flow rate for the cells, cationic lipid 22 and nucleic acid 26 in channels 16 and 18 is about 0.67 l/minute in an exemplary example, [0040, 0041].  This ratio of the flow rate of the continuous phase fluids to the flow rate of the co-flowing aqueous solutions is calculated to be 2.98.  LEE also teaches the device is used to create droplets in the six from about 30 m to around 100 m, [0027, 0043].
LEE also suggest that ‘flow rates of the various reagents may be adjusted’ for creating droplet of a particular size, [0027, 0040-0041], so it would be obvious to one having ordinary skill in the art before the effective filing date to try to adjust the flow rates of the continuous phase fluids to the flow rate of the co-flowing aqueous solutions is at least 5, since the flow rate are a result-effective variable that achieves a recognized result of a particular size of droplet.  Since it is known that at particular flow rates create droplets of a desired size, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claims 10-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1, and further in view of ELWHA, US Publication No. 20170014449 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 2. 
Regarding Claim 10, the LEE reference discloses the claimed inventio, but is silent in regards to wherein the wherein the transfection molecules comprise CRISPR-CAS transfection molecules. 
LEE however, does teaches that transfection molecules are any type of nucleic acid for cells transfection, [0018, 0022].  
The ELWHA reference discloses a device for site specific epigenetic editing of biological cells using a vector for transfection, abstract.  The device comprises a lipoplex which includes a nucleic acid construct or vector which is a plasmid, episome, lipoples, liposome, minichromosome, native RNA, modified RNA, native DNA, or modified DNA, wherein the vector comprise CRIPR-CAS9 transfection molecules including a DNA vector encoding single guide RNA, sgRNA, and/or Cas9, [0031, 0039, 0041]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LEE system for cell transfection and gene editing via lipoplex formation using the transfection molecules and cells taught by ELWHA to improve site directed transfection yielding specific epigenetic benefits.   
  wherein the system of claim 1, wherein the transfection molecules comprise CRISPR-CAS transfection molecules selected from a group consisting of a DNA vector encoding single guide RNA (sgRNA), a DNA vector encoding CAS nuclease gene, a DNA vector encoding both sgRNA and CAS nuclease gene, an sgRNA or other RNA molecule, a CAS nuclease or other protein molecule, an sgRNA-CAS complex, and other DNA or RNA and protein complex, ELWHA [0031, 0051], Claim 7 and 11 .; 
Additional Disclosures Included are: Claim 11: wherein the system (100) of claim 10, wherein the CRISPR-CAS transfection molecule is configured to modify a gene by utilizing a targeting sequence complementary to a target DNA sequence in the gene, wherein when the targeting sequence interacts with the target DNA sequence, a CAS nuclease is guided to the target sequence and cleaves the target DNA at the target sequence to produce double strand breaks, which are then repaired by the cell, thus leading to modification of the gene, ELWHA [0051].; Claim 12: wherein the system of claim 11, wherein said modification of the gene is addition, deletion, replacement or mutation, LEE, [0004].; Claim 13: wherein the system of claim 1, wherein the cells are eukaryotic cells, prokaryotic cells, or a combination thereof, ELWHA, [0034].; Claim 14: wherein the system of claim 1, wherein the prokaryotic cells are bacterial cells, ELWHA, [0034].; Claim 15: wherein the system of claim 13, wherein the eukaryotic cells are animal cells, plant cells, algae cells, fungal cells, or a combination thereof, ELWHA, [0043].; Claim 16: wherein the system of claim 15, wherein the cells are protoplasts, pollen grains, microspores, tetrads, or a combination thereof, [0037].; and Claim 17: wherein the system of claim 1, wherein fluid flow in the device is pressure driven, LEE Figure 3, pump 66, [0028]. 
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 21, the reference LEE discloses a microfluidic system for cell transfection and gene editing, said system comprising a microfluidic device, Figure 1, 8 and 10, [0021], device 10, comprising: a. a first aqueous phase channel, Figure 1 and 2, channel 16, [0021], comprising a first aqueous solution flowing through said first aqueous phase channel, [0021, 0022], channel may be coupled to receive a cationic lipid, inlet is coupled to a reservoir or channel, said first aqueous solution comprising cells, [0021, 0022]; b. a second aqueous phase channel, Figure 1, 8 and 10, [0021], channel 18 is configured to receive a nucleic acid 26, comprising a second aqueous solution flowing through said second aqueous phase channel, [0021], said second aqueous solution comprising transfection reagents, [0022]; c. a combining channel, Figure 1, 8 and 10, channel 14, [0021], having an inlet end and a shearing outlet end, having an inlet end and a tapering shearing outlet end, , [0024], at pinch junction is formed by reducing the cross-sectional area of channel 14, wherein the first and second aqueous phase channels are fluidly connected to the inlet end of the combining channel, Figure 1 and 2, [0021],wherein the first aqueous solution and second aqueous solution are co-flowing at the shearing outlet end of the combining channel, Figure 2, droplets 100, [0025, 0034]; d. a continuous phase channel network comprising a first continuous phase channel, Figure 1, channel 32, [0023, 0024], a second continuous phase channel, Figure 1, channel 34, [0023, 0024], and a continuous phase fluid flowing through each of the continuous phase channels, [0023]; e. a droplet shearing junction Figure 2, junction 40, formed by an outlet end of each continuous phase channel fluidly connecting to the shearing outlet end of the combining channel, the droplet shearing junction having a constricting droplet pinch-off orifice, Figure 2, pinch junction 40, [0024]; and f. a rendering channel, Figure 1 and 2, [0025], sawtooth-shaped channel, having an inlet end fluidly connected to the droplet shearing junction, wherein at least a section of the rendering channel comprises a winding serpentine channel, [0025], wherein the continuous phase fluid flowing through each of the continuous phase channels combines at the droplet shearing junction and subsequently flows into the rendering channel, [0023-0025]; and g. mono-dispersed microdroplets, Figure 2, droplets 100, [0025, 0034], each encapsulating at least one cell, [0043], and at least one transfection reagent, [0034, 0035],wherein the microdroplets, [0025], droplet 100, are formed at the constricting droplet pinch-off orifice, Figure 2, pinch junction 40, [0024], by the combining of the continuous phase fluids shearing the co-flowing aqueous solutions as the solutions exit the shearing outlet end of the combining channel, [0025, 0034]; wherein the microdroplets flow through the rendering channel such that upon flowing through the winding serpentine channel, [0025], wherein a flow rate of the co-flowing aqueous solutions and a flow rate of the continuous phase fluids are adjusted such that the droplets are formed in a dripping regime, [0040], [0040], flow rate in fluid 38 is 2.0l/minute and flow in lipid 22 and nucleic acid 26 is 0.67 l/minute (continuous phase have higher flow rate and droplet formation shear limited), wherein in the dripping regime, the constricting droplet pinch-off orifice squeezes and exerts shear stress on the at least one cell as it passes through the constricting droplet pinch-off orifice, thereby increasing membrane permeability due to cell deformation, [0002, 0040, 0043-0045], transfection rate is increased.  
The LEE reference discloses the claimed invention, but is silent in regards to wherein the first aqueous solution comprises transfection molecules for CRISPR- CAS9.  
LEE reference discloses the claimed inventio, but is silent in regards to wherein the wherein the transfection molecules comprise CRISPR-CAS transfection molecules. 
LEE however, does teaches that transfection molecules are any type of nucleic acid for cells transfection, [0018, 0022].  
The ELWHA reference discloses a device for site specific epigenetic editing of biological cells using a vector for transfection, abstract.  The device comprises a lipoplex which includes a nucleic acid construct or vector which is a plasmid, episome, lipoples, liposome, minichromosome, native RNA, modified RNA, native DNA, or modified DNA, wherein the vector comprise CRIPR-CAS9 transfection molecules including a DNA vector encoding single guide RNA, sgRNA, and/or Cas9, [0031, 0039, 0041]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LEE system for cell transfection and gene editing via lipoplex formation using the transfection molecules and cells taught by ELWHA to improve site directed transfection yielding specific epigenetic benefits. ELWHA further teaches that microdroplets experience i) chaotic advection to form a lipoplex comprising the CRISPR-CAS9 transfection molecule (102) and transfection reagent (103), and ii) shear stress applied to the cells (101), which increases membrane permeability of the cell, thus allowing for the lipoplex to enter the cell (101), wherein the CRISPR-CAS9 transfection molecule (102) is a DNA vector encoding single guide RNA (sgRNA), a DNA vector encoding CAS9 nuclease gene, a DNA vector encoding both sgRNA and CAS9 nuclease gene, an sgRNA or other RNA molecule, a CAS9 nuclease or other protein molecule, an sgRNA-CAS9 complex, or other DNA, RNA, and protein complex.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797